Name: Commission Regulation (EEC) No 706/91 of 21 March 1991 fixing the representative market rates to be applid for certain amounts in the context of the common agricultural policy and, in particular, for the calculation of the monetary compensatory amounts
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 23 . 3 . 91 Official Journal of the European Communities No L 77/27 COMMISSION REGULATION (EEC) No 706/91 of 21 March 1991 fixing the representative market rates to be applid for certain amounts in the context of the common agricultural policy and, in particular, for the calculation of the monetary compensatory amounts account and the conversion rates to be applied for the purposes of the common agricultural policy (9), as last amended by Regulation (EEC) No 3237/90 (10), the rates used to fix or, where appropriate, adjust the monetary compensatory amounts, from this time forth defined as representative market rates , are to be used for the conver ­ sion into ecus of the amounts relating to world market data and expressed in the national currency of a Member State ; whereas, pursuant to Article 2 (4) of Council Regu ­ lation (EEC) No 1 676/85 (n), as last amended by Regula ­ tion (EEC) No 2205/90, those rates are also to be used for the conversion of certain other agricultural amounts ; whereas the rates in question should be fixed to make it easier to use them, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture ('), as last amended by Regulation (EEC) No 2205/90 (2), and in particular Article 9 (2) thereof, Having regard to Commission Regulation (EEC) No 3578/88 of 17 November 1988 laying down detailed rules for the application of the system for the automatic dismantlement of negative monetary compensatory amounts (3), as last amended by Regulation (EEC) No 287/91 (4), and in particular Article 7 thereof, "Whereas the monetary compensatory amounts introduced by Regulation (EEC) No 1677/85 were fixed by Commis ­ sion Regulation (EEC) No 1207/90 (*), as last amended by Regulation (EEC) No 705/91 (6), on the basis of the central rates and, for certain Member States, on the basis of the exchange rates referred to in Article 3 of Commis ­ sion Regulation (EEC) No 3153/85 of 11 November 1985 laying down detailed rules for the calculation of monetary compensatory amounts Q, as last amended by Regulation (EEC) No 3672/89 (8) ; Whereas, in accordance with Article 3a of Commission Regulation (EEC) No 3152/85 of 11 November 1985 laying down detailed rules for the application of Regula ­ tion (EEC) No 1676/85 on the value of the unit of HAS ADOPTED THIS REGULATION : Article 1 The representative market rates referred to in Article 3a of Regulation (EEC) No 3152/85, to be applied for certain amounts in the context of the common agricultural policy and used to fix or, where appropriate, to adjust the mone ­ tary compensatory amounts, shall be set out in the Annex hereto. Article 2 This Regulation shall enter into force on 25 March 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 March 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 164, 24. 6. 1985, p. 6 . (2) OJ No L 201 , 31 . 7. 1990, p. 9 . (3) OJ No L 312, 18 . 11 . 1988 , p . 16 . (4) OJ No L 35, 7. 2. 1991 , p. 10 . 0 OJ No L 122, 14. 5 . 1990, p. 1 . (6) See page 25 of this Official Journal . 0 OJ No L 310, 21 . 11 . 1985, p. 4. O OJ No L 358, 8 . 12. 1989, p. 28 . O OJ No L 310, 21 . 11 . 1985, p . 1 . ( 10) OJ No L 310, 9 . 11 . 1990, p . 18 . (") OJ No L 164, 24. 6. 1985, p . 1 . No L 77/28 Official Journal of the European Communities 23 . 3 . 91 ANNEX Representative market rates to be applied for certain amounts in the context of the common agricultural policy and, in particular, for the calculation of the monetary compensatory amounts 100 Lit 1 £ 1 £ Irl 1 ECU Bfrs/Lfrs 2,75661 60,5688 55,2545 48,5563 Dkr 0,509801 11,2015 10,2186 8,97989 DM 0,133650 2,93659 2,67893 2,35418 FF 0,448246 9,84895 8,98480 7,89563 F1 0,150590 3,30878 3,01847 2,65256 £ Irl 0,0498894 1,09618  0,878776 £ 0,0455121  0,912260 0,801672 Lit  2 197,22 2 004,44 1 761,45 Dr 14,3462 315,219 287,561 252,702 Esc 11,6126 255,154 232,767 - 204,550 Pta 8,36209 183,733 167,613 147,294